Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites the limitation “a sensor configured to detect a parameter that changes when the magnet moves together with the operation input element”. Claim’s 1 scope includes any sensor that can detect any parameter that changes when the magnet moves together with the operation input. However, the disclosure only seems to support a sensor that can detect magnetic flux density changes when the magnet moves together with the operation input element. This can be seen in that the only explicit example provided for “a parameter that changes when the magnet moves together with the operation input element” in the disclosure is magnetic flux density. For example, pg. 15 lines 1-5 of applicant’s specification received on 10/10/2019 (hereafter referred to as Applicant’s spec) states:
“That is, the magnetic flux density B is a parameter that changes with a movement of the magnet together with the operation input element.”
Additionally, the only specific examples of a sensor provided in the disclosure appear to relate to detecting magnetic flux density. For example, see pg. 10 lines 15-20 of applicant’s spec states:
“Each of the sensors 41 is, for example, a Hall element, and detects a magnetic flux density B (Ba; Bb; Bc).”
No other specific examples for “a parameter that changes when the magnet moves together with the operation input element” or sensors related to this are given. Additionally, the only example of “a parameter that changes when the magnet moves together with the operation input element” described in the figures is magnetic flux density. This can be seen in Figs. 5-13 all are directed to magnetic flux density. No other example for this limitation is shown in these figures. Thus, it appears, applicant only support for a sensor configured to detect magnetic flux density when the magnet moves together with the operation input element and claim’s 1 scope as currently claimed is broader than applicant has support for. Claims 2-12 are rejected as well based on dependency to claim 1.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the limitation “a sensor configured to detect a parameter that changes when the magnet moves together with the operation input element” in claim 1 appears to not fully supported by the disclosure as outlined in the 35 USC 112(a) rejection above, no guidance for this limitation is provided making the metes and boundaries of this limitation are not clear. Claims 2-12 are rejected as well based on dependency to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings et al (US 20180036004) hereafter known as Collings in view of Hoshi et al (JP 2002260494 listed on applicant’s IDS. Both the original and translation have been provided by applicant as well) hereafter known as Hoshi.


Regarding claim 1:
Collings discloses:
A treatment system [see abstract… “A surgical device”] comprising: 
a treatment instrument [see Fig. 1] that includes: 
an operation input element [see Figs. 4-5 element 124 and para 34… “a pair of finger-actuated control buttons 124, 126”] including a magnet [see Fig. 5 element 12 and para 37… “a magnet 12”]; and 
a sensor [see Fig. 5 element 14 and para 37… “a Hall Effect sensor 14”] configured to detect a parameter that changes when the magnet moves together with the operation input element [see para 37… “The Hall Effect sensor 14 is mounted to the circuit board 150 to determine a distance or gap to the magnet 12.” And para 26… “the Hall Effect sensor detects the magnetic field” A Hall effector sensor provides information on changes in magnetic flux (i.e. a parameter that changes)]; and
a control apparatus configured to control a supply of electrical energy to the treatment instrument for operation of the treatment instrument [see Fig. 4 elements 10, 20 and 150… and “With reference to FIG. 4, the circuit board 150 includes first and second motor speed controls 10, 20 that are engaged by the control buttons 124, 126 to affect movement of the end effector 300.”], the control apparatus including:
a processor [see Fig. 4 element 150… “the circuit board 150”] that determine a relationship between a change in a distance between the sensor and the magnet and a change in the parameter [see para 37… “The Hall Effect sensor 14 is mounted to the circuit board 150 to determine a distance or gap to the magnet 12.” As mentioned previously in the rejection to the claim, Hall effector sensors provide information on magnetic flux which as discussed previously is the claimed parameter. Since the processor receives both the distance between the sensor and magnet and magnetic flux, the processor is understood to determine a relationship based on collecting the two forms of data together.]
However, while Collings discloses a processor that is configured to determine a relationship as claimed, Collings fails to disclose “based on the relationship, set a threshold for switching between an ON state and an OFF state of the supply of the electrical energy to the treatment instrument”.
Hoshi discloses a processor [see Fig. 6 element 31 and para 63…. “a central processing / memory processing element (MCU: microcomputer) 31”] with memory [see Fig. 6 element 33… and Para 63… “Further, a nonvolatile storage element (EEP / ROM) 33 is connected to the central processing unit 31”] that allows for a user to set thresholds [see para 8… “The first and second output values that are different from the output value of 1 and the maximum and minimum output values are set as the first threshold value on the maximum output value side and the second threshold value on the minimum output value side, respectively.”] including that for switching between an ON state and an OFF state of the supply of the electrical energy to the treatment instrument [para 65… “When the vehicle crosses (or crosses) in the curve of descending, the switch element (not shown) is configured to perform an ON/OFF function based on the first and second threshold values”] for the purpose of an extended life of the switch [see para 6 of Hoshi…. “An object of the present invention is to provide a magnetic Stoke switch capable of stably extending its life.”] in the analogous art of magnetic switching with Hall sensors [see para 1 of translated copy of Hoshi… “The present invention relates to a magnetic stalk switch” and para 62… “As shown in FIG. 6, for example, the first, second, and third magnetic detection elements 8a, 8b, and 8c, such as Hall elements”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collings by including a processor and a memory that sets a threshold for switching between an ON state and an OFF state of the supply of the electrical energy to the treatment instrument as this design would help to extend the life of Collings magnetic switch.

Regarding claim 2:
wherein the processor is configured to: 
based on the relationship, set a first threshold at which the supply of the electrical energy to the treatment instrument is switched from the OFF state to the ON state [see Fig. 5 element “H3” which is a first threshold and para 48… “A second output value H3 (for example, a voltage value of about 3.5 volts), which is the first threshold value on the output value side and indicated by the point Z1, is output” and para 65 of Hoshi… “Then, the output values from the first and second and third magnetic detection elements 8a, 8b, and 8c exceed predetermined first and second threshold values in the rising curve as shown in Fig. When the vehicle crosses (or crosses) in the curve of descending, the switch element (not shown) is configured to perform an ON /OFF function based on the first and second threshold values”], and 
a second threshold at which the supply of the electrical energy to the treatment instrument is switched from the ON state to the OFF state [see Fig. 5 element “L3” which is a second threshold and para 55… “That is, a second threshold value on the minimum output value side is provided at two points Z4 and Z6, and the second threshold value (third output value L3) is the minimum output value” and para 65 of Hoshi… “Then, the output values from the first and second and third magnetic detection elements 8a, 8b, and 8c exceed predetermined first and second threshold values in the rising curve as shown in Fig. When the vehicle crosses (or crosses) in the curve of descending, the switch element (not shown) is configured to perform an ON /OFF function based on the first and second threshold values”]

Regarding claim 3: Fig. 5 of Hoshi shows H3 (the first threshold value) as being larger than L3 (the second threshold value).


Regarding claim 4, see rejection to claim 1 which cites Fig. 6 element 33 of Hoshi as including a memory which is at least a storage medium configured to store the determined relationship. Additionally, as shown in Fig. 6 of Hoshi by arrows, the processor communicates with the memory demonstrating the processor as being configured to acquire the relationship from the storage medium.

Regarding claim 5, para 37 of Collings [see “The Hall Effect sensor 14 is mounted to the circuit board 150 to determine a distance or gap to the magnet 12.”] which discloses how a hall sensor which provides both magnetic flux and distance between the sensor and magnet (i.e. the claimed relationship) to the circuit board (i.e. part of the processor). This at least recites “wherein the processor is configured to acquire the relationship based on output information from the sensor.”
 
Regarding claim 6, para 38 of Collings [see “The actuation of the control button 124 is measured from an unactuated or nondepressed position as 0% actuation and a fully depressed position as 100% actuation.”] discloses measuring (i.e. acquiring the parameter of the sensor) when the control button (i.e. operational input) is nondepressed (i.e. the magnet is furthest distance from sensor within a movement range of the operation input relative to the sensor).

Regarding claim 8:
Para 38 of Collings [see “The actuation of the control button 124 is measured from an unactuated or nondepressed position as 0% actuation and a fully depressed position as 100% actuation.”] discloses measuring (i.e. acquiring a parameter of the sensor) when the control button (i.e. operational input) is nondepressed (i.e. the magnet is furthest distance from sensor within a movement range of the operation input relative to the sensor) and fully depressed (i.e. the magnet is closest to the sensor). The measured parameter when the control button is nondepressed is at least a first parameter as claimed and the measured parameter where the control button is full depressed is a second parameter as claimed.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings in view of Hoshi as applied to claim 1 above, and further in view of Zemlok et al (US 20080255413) hereafter known as Zemlok
Collings in view of Hoshi discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Collings in view of Hoshi discloses: 
a first connection body [see Figs. 1 and 4 of Collins element 102] comprising the operation input element [see Fig. 4 of Collins which shows element 102 (the first connection body) including element 124 (the operation input element)] and an end effector configured to treat a treatment target [see Fig. 1 element 300 and para 29 of Collins… “end effector 300”]; and
 a second connection body [see Fig. 1 element 200 and para 29 of Collings… “an adapter 200, and, in turn, adapter 200 is configured for selective connection with an end effector or single use loading unit 300”] separably attached to the first connection body [see Fig. 1 of Collings which shows the second connection body (element 200) being separably attached to the first connection body (element 102) by element 210].
Additionally, Collings in view of Hoshi discloses that the device is configured to allow for multiple different end effectors [see para 28… “selective attachment thereto of a plurality of different end effectors that are each configured for actuation and manipulation by the powered hand held electromechanical surgical device.”]
However, Collings in view of Hoshi fails to disclose that the second connection body as “comprising the sensor” as claimed.
Zemlock discloses placing a sensor on a shaft (i.e. a second connection body) configured to determine detect the type of end effector which provides an advantage of detecting different types of end effectors [see Fig. 16 which shows element 1700b (the sensor) on element 1500 (the shaft / a second connection body) and para 83… “Further, second sensor 1700b may be configured to detect the type of end effector 1600 that is engaged with shaft portion 1500”]
	Since Collings is configured to use multiple different end effectors as discussed above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collings in view of Hoshi by including an additional sensor configured to determine the type of end effector and placing this additional sensor on the second connection body (i.e. a second connection body comprising the sensor) similarly to that disclosed by Zemlock as this would provide the advantage of allowing a system to detect which of these different end effectors is being used.

Allowable Subject Matter
Claims 7, 9 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7, 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7:
The closest prior art of record is Collings in view of Hoshi. Collings in view of Hoshi discloses the invention substantially as claimed including all the limitations of claims 1 and 6 as outline above.
However, Collings in view of Hoshi fails to fully disclose the processor is configured to “set the threshold et a first threshold at which the supply of the electrical energy to the treatment instrument switches from the OFF state to the ON state by adding a predetermined first value to the parameter” or “set a second threshold at which the supply of the electrical energy to the treatment instrument switches from the ON state to the OFF state by adding a predetermined second value smaller than the first value to the parameter”. Furthermore, nothing in the prior art when viewed with Collings in view of Hoshi obviates these deficiencies. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Regarding claim 9:
The closest prior art of record is Collings in view of Hoshi. Collings in view of Hoshi discloses the invention substantially as claimed including all the limitations of claims 1 and 8 as outlined above.
	However, Collings in view of Hoshi fails to disclose the processor is configured to 
“set a first threshold that is calculated by adding a predetermined value to an intermediate value between the first parameter and the second parameter, and at which the supply of the electrical energy to the treatment instrument switches from the OFF state to the ON state” and fails to disclose a processor configure to “set a second threshold which is calculated by subtracting the predetermined value from the intermediate value between the first parameter and the second parameter, and at which the supply of the electrical energy to the treatment instrument switches from the ON state to the OFF state.” Furthermore, nothing in the prior art obviates these deficiencies. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Regarding claim 11:
The closest prior art of record is Collings in view of Hoshi in view of Zemlock. Collings in view of Hoshi in view of Zemlock discloses the invention substantially as claimed including all the limitations of claims 1 and 10 as outlined above. Additionally, Collings in view of Hoshi in view of Zemlock discloses determining a type of end effector [see rejection to claim 10 above]. 
However, Collings in view of Hoshi in view of Zemlock disclose fails to disclose the processor as determining the type of end effector “based on the relationship” (with the relationship being previously defined in claim 1 as “a change in a distance between the sensor and the magnet and a change in the parameter”) and since Collings in view of Hoshi in view of Zemlock fails to disclose this limitation, Collings in view of Hoshi in view of Zemlock also fails to disclose the processor as being configured to “set a parameter related to the supply of the electrical energy to the treatment instrument based on the type of the end effector”. Furthermore, nothing in the prior art when viewed with Collings in view of Hoshi in view of Zemlock obviates these deficiencies. Therefore, the combination of claimed limitations recited in claim 11 is neither anticipated, nor obviated in view of the prior art.

Regarding claim 12:
The closest prior art of record is Collings in view of Hoshi in view of Zemlock. Collings in view of Hoshi in view of Zemlock discloses the invention substantially as claimed including all the limitations of claims 1 and 10 as outlined above. Additionally, Collings in view of Hoshi in view of Zemlock discloses: 
the sensor further comprises a plurality of sensors [see rejection to claim 10 above which discloses a sensor on the second connection body and claim 1 above discloses a hall sensor. This is a plurality of sensors]; and 
the processor is configured to acquire output information from each of the plurality of sensors [see rejection to claim 10 above which recites detecting the type of end effector (i.e. acquire output information) and para 37 of Collings… “The Hall Effect sensor 14 is mounted to the circuit board 150 to determine a distance or gap to the magnet 12.” (i.e. acquire output information)], 
However, Collings in view of Hoshi in view of Zemlock fails to disclose the processor as being configured to: “determine a number of the operation input elements provided to the first connection member based on the output information” and “set a parameter related to the supply of the electrical energy to the treatment instrument based on the number of the operation input members”. Furthermore, nothing in the prior art obviates these deficiencies when viewed with Collings in view of Hoshi in view of Zemlock. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792        

/AHMED M FARAH/Primary Examiner, Art Unit 3792